Citation Nr: 1016630	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the Veteran appealed the issue of 
entitlement to service connection for a left knee disability.  
He withdrew his appeal as to the issue of entitlement to a 
left knee disability in a May 2007 statement.  Consequently, 
the only issue on appeal is listed on the cover page of this 
decision. 

The Veteran testified at a hearing before the Board in 
October 2009.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied in an 
unappealed February 2004 rating decision.

2.  The evidence received since the February 2004 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for hepatitis.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hepatitis has not been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2006; a rating decision in 
October 2006; and a statement of the case in February 2007.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, at the time of the prior final denial of the 
claim in February 2004, VA informed the appellant that his 
claim was denied because the Veteran's hepatitis was a pre-
existing condition and there was no evidence that the 
condition permanently worsened as a result of service and 
there was no evidence of disabling residuals.  Additionally 
the Veteran was advised in the June 2006 correspondence that 
his claim was previously denied because there was no evidence 
that his hepatitis was permanently worsened as a result of 
service and no evidence of disabling residuals.  Those 
documents satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2006 
letter not only told the Veteran what constitutes new and 
material evidence but also advised him of the reason for the 
previous denial of his claim and what evidence was needed in 
order to be considered new and material.  The Veteran has 
been given ample time to respond to that notice and provide 
evidence that relates to the previously unestablished facts.

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2007 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
the error was harmless).  

The Veteran originally filed a claim of entitlement to 
service connection for hepatitis in May 2003.  The claim was 
denied in a February 2004 rating decision.  Notice of the 
denial and of appellate rights was provided in February 2004.  
The Veteran did not appeal the denial by submitting a timely 
Notice of Disagreement within one year.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2009).  As a result, a claim of service connection 
for hepatitis may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered new 
if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for hepatitis was denied in a February 2004 rating 
decision.  The evidence of record at the time of the February 
2004 rating decision consisted of the Veteran's service 
treatment records (STRs).    

The Veteran STRs include a May 1969 report of medical 
history.  The Veteran was noted to have had hepatitis at age 
eleven.  In June 1971, the Veteran was noted to have stomach 
cramps, vomiting, and dark colored urine.  His urine was 
positive for bilirubin.  He reported that had had eaten 
Korean food.  He was assessed with viral hepatitis.  The 
Veteran was admitted for treatment in June 1971 and 
discharged in July 1971.  He was noted to have made a 
complete recovery at the time of his discharge in July 1971.  
The Veteran's July 1971 separation examination revealed that 
the Veteran had acute hepatitis in June and July 1971.  A 
report of medical history form prepared in conjunction with 
the separation examination noted that the Veteran had 
hepatitis at eleven years of age and in July 1971.     

The RO denied the claim in February 2004.  The RO determined 
that there was no evidence that the Veteran's hepatitis 
permanently worsened as a result of service and that there 
was no current evidence of disabling residuals of hepatitis.   

The Veteran submitted an application to reopen his claim of 
service connection for hepatitis in May 2006.  The evidence 
received since the February 2004 rating decision consists of 
VA outpatient treatment reports dated from June 2003 to 
January 2007, a May 2007 RO hearing transcript, VA 
examination reports dated in June and July 2007, and an 
October 2009 Board hearing transcript.  

The medical evidence listed above is new in that it was not 
of record before; however, it is not material.  The VA 
outpatient treatment reports do not include any complaints, 
findings, or treatment for hepatitis.  In fact, the Veteran's 
medical problems specifically exclude hepatitis in a June 
2006 entry and his past medical history reported on several 
occasions does not include any reference to a diagnosis of 
hepatitis.  

The Veteran's testimony from both the May 2007 hearing and 
the October 2009 hearing is new in that it was not of record 
before; however, it is not material.  The Veteran testified 
that he was treated at the Waco VA Medical Center and was 
informed that he could not donate blood because it was 
contaminated with hepatitis B.  He reported that he was not 
receiving any treatment for hepatitis because it was not 
active.  He indicated that he was told not to drink cola or 
alcohol or eat spicy foods.  He testified that he did not 
have any residual disability due to hepatitis.  

The record includes three VA examination reports.  Two 
reports are dated in June 2007 and one is dated in July 2007.  
The examination reports are new in that they were not of 
record before; however, they are not material.  Two of the 
reports are related to hearing loss and ear disease and are 
unrelated to the issue on appeal.  The other examination 
report was obtained to determine whether the Veteran has any 
current residuals of hepatitis.  The Veteran reported that he 
developed hepatitis when he was eleven years old after he 
drank from a water fountain at school and when he was in the 
Army in 1971 when he and twelve other men developed hepatitis 
from eating food in the mess hall.  He indicated that he 
recovered from hepatitis in service with no residuals.  
Following a physical examination which included blood work 
the examiner diagnosed the Veteran with a remote history of 
hepatitis A and B resolved without residuals.  

The Board also notes in closing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court of Appeals for Veterans Claims (Court) held that 
the Board was not obligated to reopen a claim merely because 
the RO reopened the claim and undertook development such as 
obtaining a new examination or opinion.  Furthermore, the 
Court also held that the adequacy of any such examination or 
opinion is moot if the Board determines that new and material 
evidence has not been presented, although the Board must 
certainly consider the results of such an examination or 
opinion as it would any evidence of record.  In this case, 
the Board has reviewed the results of the examination, and 
concluded that they do not constitute new and material 
evidence to reopen the claim.  Furthermore, pursuant to this 
holding, the mere act by the RO of providing an examination 
does not require the Board to reopen the claim.

In summary, the evidence submitted since the February 2004 
rating decision falls short of raising a reasonable 
possibility of substantiating the claim.  To substantiate a 
claim of service connection for a pre-existing condition, 
there must be evidence that that condition which pre-existed 
service was permanently worsened by military service.  
Without some new evidence tending to prove that the Veteran 
has chronic residuals of hepatitis as a result of military 
service, the claim cannot be reopened.  Thus, in the absence 
of new and material evidence in this case, the Veteran's 
claim is not reopened.


ORDER

The application to reopen a claim of entitlement to service 
connection for hepatitis is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


